RENDERED: JUNE 3, 2022; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                            NO. 2021-CA-1298-MR


ANTONIO T. BUNTIN                                                 APPELLANT



                APPEAL FROM KENTON CIRCUIT COURT
v.             HONORABLE ACENA JOHNSON BECK, JUDGE
                       ACTION NO. 10-J-01330



COMMONWEALTH OF KENTUCKY,
EX REL. SHANNON DERKSON                                             APPELLEE



                               OPINION
                AFFIRMING IN PART, REVERSING IN PART,
                          AND REMANDING

                                 ** ** ** ** **

BEFORE: ACREE, CETRULO, AND L. THOMPSON, JUDGES.

THOMPSON, L., JUDGE: Antonio T. Buntin appeals from an order of the Kenton

Family Court which found him in contempt for failing to pay child support.

Appellant argues that he should not have been held in contempt because he did not

know he was ordered to pay child support. Alternatively, Appellant argues that the
amount of money the court ordered which would allow him to purge the contempt

was excessive. We conclude that the trial court did not err in holding Appellant in

contempt; however, we hold that the purge amount was too high.

                   FACTS AND PROCEDURAL HISTORY

             In August of 2010, the Commonwealth filed a motion seeking to

declare Appellant the father of a minor child born in 2007. The Commonwealth

was seeking child support from Appellant if he was declared the father. Appellant

denied being the father. The court ordered DNA testing. In October of 2010,

Appellant was incarcerated; therefore, DNA testing was performed at the jail in

which Appellant was located. The court appointed a guardian ad litem (“GAL”) to

represent Appellant because of his incarceration. The DNA analysis proved

Appellant was the father of the child.

             A child support hearing was scheduled for January of 2011. The GAL

informed the court that Appellant had been released from custody in November of

2010, and that she had sent Appellant correspondence via mail informing him of

the January 2011 hearing. The GAL also requested financial information from

Appellant. The GAL received no response from her correspondence.

             On January 12, 2011, the child support hearing took place. Appellant

did not appear. The trial court found Appellant to be the child’s father and

imputed minimum wage income to him. The court ordered that Appellant pay


                                         -2-
$206 per month in child support. Appellant was also ordered to reimburse the

Commonwealth $90 for the DNA test.

                Later in 2011, Appellant was arrested for first-degree robbery.1 In

January of 2012, Appellant pleaded guilty to the charge and was sentenced to ten

years in prison. Appellant was paroled on December 9, 2019.

                On June 30, 2021, the Commonwealth filed a motion to hold

Appellant in contempt for failing to pay child support. As of May 31, 2021, there

was a child support arrearage of over $32,000. The Commonwealth indicated that

there had been a single child support payment since Appellant’s parole, a payment

of $1,200 on November 20, 2020.

                A contempt hearing was held on October 6, 2021. Appellant did not

stipulate to the contempt. Appellant testified that he did not have a stable job and

that he worked odd jobs for his family. Appellant testified that he had been

unsuccessful in finding regular employment due to his criminal record. He

testified that he made, at most, $1,000 a month, but sometimes less than that. He

also testified that he did not know he had been ordered to pay child support.

Finally, he testified that he believed he had signed away his parental rights to the

child, but discovered that he had only agreed to give up custody.




1
    Kentucky Revised Statutes (KRS) 515.020.

                                               -3-
             At the conclusion of the hearing, the court held Appellant in

contempt. The court believed that Appellant knew of the child support because he

had a GAL at the time the order was entered. The court inferred that he would

have been notified by the GAL of the child support order. The court sentenced

Appellant to six months in jail, but held that the sentence was to be conditionally

discharged after a period of two years. The court ordered him to keep current on

his child support and pay an extra $60 a month toward the arrearages.

             Appellant’s counsel requested that the court enter a purge amount for

the conditionally discharged sentence. Counsel requested the amount be $100.

The court agreed that a purge amount should be set, but set the amount at $5,000.

Appellant’s counsel objected and argued that the amount was too high and there

was no realistic expectation that Appellant could pay that amount. The court did

not alter the purge amount. This appeal followed.

                                    ANALYSIS

             [A] trial court has broad authority when exercising its
             contempt powers; consequently, our review is limited to
             a determination of whether the court abused its
             discretion. Kentucky River Community Care, Inc. v.
             Stallard, 294 S.W.3d 29, 31 (Ky. App. 2008). “The test
             for abuse of discretion is whether the trial judge’s
             decision was arbitrary, unreasonable, unfair, or
             unsupported by sound legal principles.” Goodyear Tire
             and Rubber Co. v. Thompson, 11 S.W.3d 575, 581 (Ky.
             2000). The trial court’s underlying findings of fact are
             reviewed for clear error. Commonwealth, Cabinet for


                                         -4-
             Health and Family Servs. v. Ivy, 353 S.W.3d 324, 332
             (Ky. 2011).

Nienaber v. Commonwealth ex rel. Mercer, 594 S.W.3d 232, 235 (Ky. App. 2020).

             There are two types of contempt, civil and criminal.

                    A civil contempt occurs when a party fails to
             comply with a court order for the benefit of the opposing
             party, while criminal contempt is committed by conduct
             against the dignity and authority of the court. It is not the
             fact of punishment but rather its character and purpose,
             that often serve to distinguish civil from criminal
             contempt.

                    In a civil contempt proceeding, the initial burden is
             on the party seeking sanctions to show by clear and
             convincing evidence that the alleged contemnor has
             violated a valid court order. Once the moving party
             makes out a prima facie case, a presumption of contempt
             arises, and the burden of production shifts to the alleged
             contemnor to show, clearly and convincingly, that he or
             she was unable to comply with the court’s order or was,
             for some other reason, justified in not complying.

Id. at 235-36 (internal quotation marks and citations omitted).

                    Having found a party in contempt, the court’s next
             task is to fashion a remedy. Sanctions for criminal
             contempt are meant to punish the contemnor’s
             noncompliance with the court’s order and to vindicate the
             court’s authority[.] In contrast, sanctions for civil
             contempt are meant to benefit an adverse party either by
             coercing compliance with the order or by compensating
             for losses the noncompliance occasioned. For the
             punishment to retain its civil character, the contemnor
             must, at the time the sanction is imposed, have the ability
             to purge[.] [T]he defining characteristic of civil
             contempt is the fact that contemnors carry the keys of
             their prison in their own pockets. Significantly, the purge

                                          -5-
             condition of a coercive order must be something
             presently within the contemnor’s ability to perform. It is
             logically unsound to use the power of civil contempt to
             compel the doing of an impossible act.

Id. at 236 (internal quotation marks and citations omitted). The case at hand

concerns civil contempt.

             With the above framework in mind, we now move on to Appellant’s

arguments. Appellant first argues that the trial court should not have found him in

contempt. He claims that he did not receive notice that he was ordered to pay child

support and that he was financially incapable of providing said support. We

disagree.

             First, Appellant had a GAL during the period when the child support

was ordered. While there was no definitive proof that Appellant received a copy of

the child support order, and Appellant claimed he did not receive the order, it was

reasonable for the court to infer that the GAL performed her job and forwarded the

order to Appellant. In addition, even though Appellant was only sporadically

employed once he was paroled in December of 2019, he was making some money

and could have at least made partial payments. In fact, he made a single payment

of $1,200 in November of 2020. We acknowledge that this amount would equate

to around six months’ worth of payments; however, it was a single payment made




                                        -6-
in the one and a half years since Appellant was released on parole.2 We conclude

that the trial court did not err in holding Appellant in contempt.

              Appellant’s second argument on appeal is that the trial court erred in

setting the purge amount at $5,000. He claims that this amount was too high and

that it would be impossible for him to pay that amount. We agree with Appellant’s

argument. As stated above, a purge condition must be something presently within

Appellant’s ability to perform. Appellant testified that he could realistically pay

$100 that day to purge his contempt. In addition, he testified to his inability to find

steady employment and that he made small amounts of money working odd jobs

for his family. He also testified that he lived with his uncle, paid his uncle $100 a

month in rent, had no vehicle, paid $50 a month for a cell phone, and paid $50 a

week for groceries. Based on Appellant’s lack of meaningful employment and his

testimony regarding his expenses, a $5,000 contempt purge amount is

unreasonable. It is clear from his testimony that Appellant did not have a present

ability to pay that amount of money. It was an abuse of discretion to set the purge

amount at such a high amount in this case.




2
 The Commonwealth indicated that it was seeking contempt for Appellant’s failure to pay child
support only for the time period after he was paroled in 2019. The Commonwealth
acknowledged that he would have been unable to pay support during his incarceration.

                                             -7-
                                   CONCLUSION

             Based on the foregoing, we affirm the trial court’s judgment that

Appellant was in contempt for failing to pay child support. We do believe that the

court erred in setting the purge amount at $5,000 as it was an unreasonable amount

based on Appellant’s finances; therefore, we reverse and remand and direct the

trial court to set another purge condition.

             ACREE, JUDGE, CONCURS.

         CETRULO, JUDGE, CONCURS IN PART, DISSENTS IN PART,
AND FILES SEPARATE OPINION.

             CETRULO, JUDGE, CONCURRING IN PART AND DISSENTING

IN PART: I would affirm the order of the Kenton Family Court. I do not agree

that the Appellant’s “purge” amount of $5,000 was too high. Appellant’s own

testimony was that he made anywhere from $330 a week to $1,000 a month

depending on how much he worked. This employment was “under the table” and

thus not subjected to the normal deductions from W-2 employment. The Appellant

testified on cross examination that in the month preceding the hearing he had made

approximately $600 and had paid nothing towards his child support obligation.

             When being evaluated for a public defender at arraignment, he

testified he was making $110 per day, at least three days per week. The family

court set the purge amount after hearing all the testimony concerning the prior




                                          -8-
child support order and Buntin’s current work and expense situation, and did so

with no determinative date for the amount to be paid.

            Appellant is under a conditionally discharged sentence for two years,

and has two years to pay $5,000. Thus, I do not agree that the family court abused

its discretion in making that determination based upon the Appellant’s own

evidence of earnings and the two-year time period afforded to him to make that

payment.

            I would affirm the decision below.




BRIEFS FOR APPELLANT:                    BRIEF FOR APPELLEE:

Emily Holt Rhorer                        Daniel Cameron
Frankfort, Kentucky                      Attorney General of Kentucky
                                         Frankfort, Kentucky

                                         Ashley M.A. McNeese
                                         Special Assistant Attorney General
                                         Covington, Kentucky




                                        -9-